enNotice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the applicant’s arguments presented on pp. 7-9 in the response dated 12/23/2021 are persuasive and therefore the rejections presented in the Non-Final rejection dated 09/23/2021 are withdrawn. An updated search yielded newly discovered prior art Lu et. al (US 5,649,529) which discloses all of the required limitations of independent claim 1 with the exception of a blower configured to provide a mixture of flammable gas and air to the burner box and an air delivery means to provide air in the space separating the flame suppression tube from the heat exchanger tube; Lu can only provide for either the blower or the air delivery means, since there is only one inducer fan. Previously cited prior art Roy (US 2012/0178031) discloses both the blower and air delivery means, however, does not reasonably provide for a flame suppression tube as required by independent claim 1. The flame suppression tube taught by Lu is provided in order to effectuate a reduction in NOx production, this is the same reason Roy provides for premixing the fuel and air (using the blower), therefore there would be no reason to modify Lu to include the premix blower taught by Roy or modify Roy to include the flame suppression tube taught by Lu. For these reasons the application should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762